UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 DUTY TO FILE REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 000-22009 NEOMAGIC CORPORATION (Exact Name of Registrant as Specified in its Charter) 2372-A Qume Drive San Jose, California (408) 428-9725 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, $0.001 Par Value Per Share (Title of each class of securities covered by this Form) None (Title of all other classes of securities for which a duty to file reports under Section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) ☒ Rule 12g-4(a)(2) ☐ Rule 12h-3(b)(1)(i) ☒ Rule 12h-3(b)(1)(ii) ☐ Rule 15d-6 ☐ Approximate number of holders of record as of the certification or notice date: 90 Pursuant to the requirements of the Securities Exchange Act of 1934, NEOMAGIC CORPORATION has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: September 30, 2013 /s/ Syed Zaidi SYED ZAIDI President and Chief Executive Officer
